Citation Nr: 0410426	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  95-36 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic acquired variously 
diagnosed psychiatric disorder to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant








ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1965 until July 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 1995 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.  

Subsequent to the March 1995 rating decision, jurisdiction of the 
veteran's claim was assumed by the RO in Detroit, Michigan.  

This matter was previously before the Board in August 1999.  At 
that time, a remand was ordered to accomplish further development.  


FINDING OF FACT

The competent, credible, and probative evidence of record 
corroborates the incurrence of an in-service stressor to support 
the finding of service-related PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 101, 1110, 
1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's November 1965 enlistment examination showed no 
psychiatric abnormalities.  He denied nervous trouble of any sort 
in a report of medical history completed at that time.  He also 
denied depression and excessive worry.  Periodic examination in 
October 1968 similarly demonstrated no psychiatric problems.

The service medical records show that, in April 1969, the veteran 
received a psychiatric evaluation for suicidal thoughts.  He was 
noted to have a somewhat schizoid life history with generally few 
friends, little goal orientation and marginal life adjustment.  He 
gave a history of multiple suicide attempts during service.  His 
medical history did not include pre-service treatment for any 
mental conditions.  Following the consult, he was diagnosed with 
pseudopsychopathic schizophrenia.  

A May 1969 in-service treatment report revealed complaints that 
the veteran could not tolerate discipline.  It was noted that he 
had burned himself 15 months earlier by pouring lighter fluid over 
himself.  There was another incident in which he pulled a pistol 
on a fellow enlisted man.  He was diagnosed with paranoid 
schizophrenia.  

In a May 1969 brief clinical abstract from Valley Forge Hospital, 
the veteran was diagnosed with an emotionally unstable 
personality.  Separation from service was recommended.  The report 
noted a history since early adolescence of withdrawal from social 
contact and an inability to concentrate and function adequately.  

The June 1969 separation examination report shows an emotionally 
unstable personality was noted.  

Following service, the veteran was admitted to Ball Memorial 
Hospital.  His symptoms were long-standing.  The diagnosis was 
major depression, recurrent.  


Treatment records written by ADA, Ph.D. and dated from December 
1993 to April 1994 show psychiatric symptomatology.  In a December 
1993 record the veteran complained of nightmares and flashbacks.  
An initial diagnosis included major depression and PTSD.  The 
final diagnosis was major depression, recurrent.

The veteran was admitted for psychiatric complaints at Community 
Hospital of Anderson and Madison County (Community Hospital).  He 
presented in January 1994 with paranoid thinking, slowed mentation 
and suicidal ideation.  Following a mental status examination, an 
impression of "psychosis, suspect bipolar disorder depressed" was 
given.  

Treatment notes during the veteran's stay at Community Hospital 
demonstrate that he was struggling with recurring memories from 
Vietnam.  He admitted to flashbacks.  On one occasion, he was so 
overcome by such memories that he had to go into the hallway and 
cry.

The veteran was discharged from Community Hospital in February 
1994.  His diagnosis at that time was bipolar disorder, depressed, 
with psychotic features.  

Further clinical records from Community Hospital demonstrate 
additional psychiatric treatment from February 1994 to May 1994.  

In March 1994, the veteran was examined by VA.  He stated that 
during service he was stationed at the 25th Infantry Division in 
Pleiku.  He was moved around and spent time in Bong Song and Duc 
Phong.  His main function was communication, which involved laying 
wires in a war zone.  He also drove a truck and was sometimes 
pulled to perimeter duty.  He then described his in-service 
stressors.  First, he witnessed the serious injury of a friend due 
to an attack by Vietnamese soldiers.  Also, a high school friend 
was killed.  His unit was attacked 2 or 3 times and also went on 
the offensive 2 or 3 times.  He also saw a truck run over some 
children.  He denied being injured in service.  

Following objective examination, the veteran was diagnosed with 
bipolar disorder, mixed, in partial remission.  He was also found 
to have some symptoms of PTSD, but all criteria for a DSM-III 
diagnosis were not met.

A June 1994 letter written by GLC, MD, shows it was stated that 
the veteran demonstrated a variant of bipolar disorder with 
symptoms of paranoia and some dissociative-like episodes dating 
back many years, probably to childhood.  Among his symptoms, 
flashbacks to his time in Vietnam were noted.  

A July 1994 report of the Indiana Department of Family and Social 
Services disability Determination Bureau detailed an interview 
conducted with the veteran's spouse.  She stated that he slept 
poorly every night and exhibited difficulty concentrating.  She 
also remarked that he would become panicked in crowds and disliked 
shopping in stores.  

In an October 1994 treatment report from Ball Memorial Hospital, 
the veteran related some of his in-service stressors.  He stated 
that he saw his best friend "blown to bits" by a grenade.  He also 
witnessed a soldier run over babies.  That soldier "kept on 
going."

In October 1994, the veteran was awarded disability benefits from 
the Social Security Administration (SSA) for depressive disorder.  
SSA documents note an impression of depressive syndrome 
characterized by anhedonia, psychomotor agitation or retardation, 
decreased energy, feelings of guilt/worthlessness and 
hallucinations, delusions or paranoid thinking.  

In January 1998, the veteran offered testimony at a personal 
hearing before the RO.  He reiterated that a friend was the victim 
of a grenade attack.  He clarified that his friend was not killed 
by the grenade but was injured.  That individual was GK.  At the 
time, they were stationed at Duc Pho.  He also stated that he and 
his comrades were subjected to gunfire and incoming rounds while 
on perimeter guard at night.  He felt very vulnerable at such 
times.  He also stated that another friend, DT, was killed in 
Vietnam.  They had attended high school together in Michigan.  

The veteran was next examined in February 1998.  At that time he 
was diagnosed with bipolar disorder with major depressive 
episodes.  He was also diagnosed with PTSD.  With regard to the 
latter assessment, the VA examiner found that the veteran had 
satisfied the DSM-IV criteria.  He elaborated by explaining that 
he had experienced an event outside the range of usual human 
experience.  Such events included the death of a colleague by 
grenade as well as an incident in which a small boy was hit by a 
truck, smashing his head open.  

The VA examiner further noted that the events were persistently 
re-experienced and that he exhibited persistent avoidance of 
stimuli associated with the trauma and displayed a numbing of 
general responsiveness.  It was noted that the veteran 
intermittently felt detached and estranged from others.  He also 
had some decreased interest in once-enjoyable activities.  

The VA examiner next noted that the veteran exhibited persistent 
symptoms of increased arousal, including sleeping difficulties.  
He also experienced flashbacks and had trouble concentrating.  He 
also had some hypervigilance and exaggerated startle response.  
Additionally, he had a long history of recurrent depressive 
episodes.  

The veteran was most recently examined in June 2002.  A diagnosis 
of adjustment disorder, unspecified, was rendered.  The examiner 
found that the criteria for establishing a diagnosis of PTSD had 
not been met.  He did not provide a clear rationale in support of 
that conclusion, however.    


Criteria
General Service Connection

To establish service connection for a claimed disability the facts 
must demonstrate that a disease or injury resulting in current 
disability was incurred in active military service or, if 
preexisting active service, was aggravated therein.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service alone is 
not enough; there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance and enrollment, or where evidence or medical judgment 
is such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  Id.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service will 
permit service connection. To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."

When the disease identity is established, there is no requirement 
of evidentiary showing of continuity. When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 38 
C.F.R. § 3.303(b) (2003).

38 C.F.R. § 3.303(c) provides that there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these principles  
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  Consequently 
with notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal tags 
or tabs, etc.) with no evidence of the pertinent antecedent active 
disease or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of  chronic disease from date of enlistment, or so close 
thereto that the disease could not have originated in so short a 
period will establish  preservice existence thereof.  Conditions 
of an infectious nature are to be considered with regard to the 
circumstances of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they will 
be held to have preexisted service.  38 C.F.R. § 3.303(c) (2003).


PTSD Special Criteria

The elements required to establish a claim of service connection 
for PTSD have changed during the course of the appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Under the current 
version of the law, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that service 
connection for PTSD required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that the 
claimed in service stressor actually occurred, and a link, 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor.  Both versions of this 
regulation must be considered in the present case since the change 
in regulation became effective during the course of the veteran's 
appeal.  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the CAVC set forth the 
analytical framework and line of reasoning for determining whether 
a veteran was exposed to a recognizable stressor during service, 
which, as discussed above, is an essential element in solidifying 
a claim for service connection for PTSD.  

In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions contained 
in VA Manual 21-1, the evidence necessary to establish the 
incurrence of a recognizable stressor during service to support a 
claim of service connection for PTSD will vary depending on 
whether the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  

The determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  

However, the CAVC has recently held that the Board may not rely 
strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  

The veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 9 
Vet. App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis 

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of the 
VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary development 
pertaining to the issue of entitlement to service connection for a 
psychiatric condition to include  PTSD has been properly 
undertaken.  The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in establishing a 
grant of the benefit sought on appeal.  

Therefore, any outstanding development not already conducted by VA 
is without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.


Service Connection

The veteran is seeking service connection for a psychiatric 
condition, to include PTSD.  He relates several in-service 
stressful experiences and contends that such stressors are the 
cause of his present psychiatric difficulties.  

It is noted that the veteran's enlistment examination in November 
1965 failed to indicate PTSD or any other psychiatric condition.  
As such, the veteran is presumed to have been in sound condition 
upon entry into active duty.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 
3.306(a).  Such presumption may be rebutted where there is clear 
and unmistakable evidence to demonstrate that the condition 
preexisted service.  Id.  

Here, a May 1969 brief clinical abstract from Valley Forge 
Hospital, noted that the veteran's emotional problems dated to 
early adolescence.  A June 1994 letter written by GLC, MD, it was 
stated that the veteran's symptoms of paranoia and dissociative-
like episodes dated back many years, probably to childhood.  
However, the evidence does not demonstrate any treatment of or 
diagnoses for a mental condition prior to the veteran's active 
service in November 1965.  Therefore, clear and unmistakable 
evidence that PTSD, or any other psychiatric disability, 
preexisted service, is lacking.  As a result, the presumption of 
sound condition remains intact.

As previously stated, during the course of this appeal, the 
criteria for establishing a 
claim of service connection for PTSD have changed.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Prior to March 1997, the 
evidence had to demonstrate a clear diagnosis of PTSD, credible 
supporting evidence that the claimed in service stressor actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  

Beginning in March 1997, the evidence must show medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of 
a mental disorder conform to the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV).  

In the present case, the competent evidence includes a February 
1998 VA examination report containing the diagnoses of bipolar 
disorder with major depressive episodes and PTSD.  With regard to 
the latter assessment, the VA examiner found that the veteran had 
satisfied the DSM-IV criteria.  This diagnosis, then, satisfies 
the initial element in a PTSD claim under both the current and 
prior versions of the law.  

The Board acknowledges that the February 1998 diagnosis of PTSD 
was discredited by the RO because it was based on an inaccurate 
history provided by the veteran.  Specifically, the veteran 
stated, or at least strongly implied, that a friend of his had 
been killed ("blown to bits") by a grenade during service.  The 
veteran had reported in an earlier examination and in other 
testimony that his friend was injured but did not die.  
Nevertheless, the basis for the examiner's diagnosis of PTSD was 
that the veteran had experienced an event outside the range of 
usual human experience.  The Board finds such conclusion to be 
equally true whether the veteran's friend was killed or merely 
injured by the grenade.  Moreover, the veteran has alleged that 
another friend, DT, did die in service, further validating the 
basis for the favorable February 1998 diagnosis.    

On the topic of diagnoses, the Board further acknowledges a June 
2002 VA examination, in which the VA examiner concluded that the 
criteria for establishing a diagnosis of PTSD under DSM-IV had not 
been met.  However, he did not provide a clear rationale in 
support of that conclusion.  By contrast, the examiner in February 
1998 discussed in some detail how the veteran satisfied each 
element of PTSD as set forth under Diagnostic Code 309.81 of DSM-
IV.  For this reason, the Board finds the favorable February 1998 
opinion to be more highly probative than the later June 2002 
opinion.  Such conclusion is also consistent with the doctrine of 
resolving doubt in the veteran's favor when the positive and 
negative evidence relating to a veteran's claim are in approximate 
balance.   See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Moving on to the second element of a PTSD claim, the evidence of 
record also establishes that an in-service stressor occurred.  
Specifically, the veteran has reported that his friend who was 
injured by the grenade was GK.  A morning report dated September 
5, 1967, indicates that a soldier with the initials GVK, was seen 
at a surgical hospital.  While that document does not state the 
type of injury incurred, it does verify that some type of injury 
occurred.  Although it cannot be definitively determined that the 
individual listed on the morning report is the friend referred to 
by the veteran, the benefit of the doubt again operates in the 
veteran's favor.  

Finally, the February 1998 VA examination report discussed above 
contains a competent medical opinion linking the veteran's PTSD to 
such in-service incident involving GK and a grenade.  

Based on the foregoing, the Board finds that all 3 elements of a 
service connection claim have been satisfied and that an allowance 
of the benefit sought on appeal is therefore warranted.

In conclusion, the Board finds that the elements of a service 
connection claim for PTSD have been fully established and that a 
grant of the benefit sought on appeal is appropriate.  

The Board notes that in reaching this conclusion, the benefit of 
the doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



